Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma US 20150229970.

Regarding claim 7, Ma teaches a method comprising:
creating a plurality of service flows;
mapping, respectively and correspondingly, a plurality of logical channel groups (LCGs) to the plurality of service flows to create a plurality of LCG and SF pairs; and
providing quality of service (QoS) levels congruent with each of the plurality of LCGs to their respective corresponding ones of the plurality of the service flows (Once the mapping from the service data flow to the EPS bearer is determined, the EPS bearer may be further mapped to
logical channels to enable the MAC scheduler to differentiate services and/or QoS for different types of packets, [0136]);
wherein the QoS levels comprise Best Effort ([0095]). Note, a LCG consists of one or more Logical channels. Although Ma is silent on DOCSIS service flows, the reference teaches service flows. Therefore, the claim is an obvious variation of the reference and thus not patentable.

Regarding claim 9, mapping the plurality of LCGs to the plurality of service flows comprises mapping same Evolved Packet System (EPS) bearers to each of the plurality of LCG and SF pairs (EPS, [0136]).

Response to Arguments
Applicant's arguments filed 7/8/22 have been fully considered but they are not persuasive. As shown above, Ma teaches Best Effort QoS.

Allowable Subject Matter
Claims 1, 3-6 and 12-16 are allowed.
Claims 8,10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476